
	
		II
		112th CONGRESS
		1st Session
		S. 1737
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Bennet (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the accuracy of mortgage underwriting used by
		  Federal mortgage agencies by ensuring that energy costs are included in the
		  underwriting process, to reduce the amount of energy consumed by homes, to
		  facilitate the creation of energy efficiency retrofit and construction jobs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible Accounting to Value Energy
			 Act of 2011.
		2.DefinitionsAs used in this Act, the following
			 definitions shall apply:
			(1)Covered
			 agencyThe term covered agency—
				(A)means—
					(i)an
			 executive agency, as that term is defined in section 102 of title 31, United
			 States Code; and
					(ii)any other agency
			 of the Federal Government; and
					(B)includes any
			 enterprise, as that term is defined under section 1303 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
				(2)Covered
			 loanThe term covered loan means a loan secured by a
			 home that is issued, insured, purchased, or securitized by a covered
			 agency.
			(3)HomeownerThe
			 term homeowner means the mortgagor under a covered loan.
			(4)MortgageeThe
			 term mortgagee means—
				(A)an original
			 lender under a covered loan or the holder of a covered loan at the time at
			 which that mortgage transaction is consummated;
				(B)any affiliate,
			 agent, subsidiary, successor, or assignee of an original lender under a covered
			 loan or the holder of a covered loan at the time at which that mortgage
			 transaction is consummated;
				(C)any servicer of a
			 covered loan; and
				(D)any subsequent
			 purchaser, trustee, or transferee of any covered loan issued by an original
			 lender.
				(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(6)ServicerThe
			 term servicer means the person or entity responsible for servicing
			 of a covered loan (including the person or entity who makes or holds such a
			 loan if such person or entity also services the loan).
			(7)ServicingThe
			 term servicing has the meaning given the term in section 6(i) of
			 the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)).
			3.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)energy costs for
			 homeowners are a significant and increasing portion of their household
			 budgets;
				(2)household energy
			 use can vary substantially depending on the size and efficiency of the
			 house;
				(3)expected energy
			 costs are important to the value of the house;
				(4)the current test
			 for loan affordability used by most covered agencies, commonly called the
			 debt to income test, is inadequate because it does not assess
			 the expected energy costs for the homeowner; and
				(5)another loan
			 limitation, commonly called the loan to value test, is tied to
			 the appraisal, which often does not adjust for efficiency features of
			 houses.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to improve the
			 accuracy of mortgage underwriting under Federal mortgage agencies by ensuring
			 that energy costs are included in the underwriting process as described below,
			 and thus to reduce the amount of energy consumed by homes and to facilitate the
			 creation of energy efficiency retrofit and construction jobs;
				(2)to require
			 covered agencies to include the expected energy utility costs of a homeowner as
			 a regular expense in the tests, such as the debt to income test, used to
			 determine the ability of the loan applicant to afford the cost of homeownership
			 for all loan programs;
				(3)to require
			 covered agencies to include the value of energy savings with the appraised home
			 value in the loan to value metric so that loan amounts can reflect the value
			 home buyers place on the energy efficiency of a house, taking precautions to
			 avoid double-counting and to support safe and sound lending; and
				(4)to direct the
			 covered agencies to make the necessary credit policy decisions to adjust the
			 maximum permitted debt amounts or debt to income ratios for eligibility to
			 accommodate inclusion of expected energy costs.
				4.Enhanced energy
			 efficiency underwriting criteria
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall develop and issue guidelines for all covered agencies
			 to implement enhanced loan eligibility requirements, for use when testing the
			 ability of a loan applicant to repay a covered loan, that account for the
			 expected costs of energy for a loan applicant at the subject property, in the
			 manner set forth in subsections (b) and (c).
			(b)Requirements To
			 account for energy costsThe enhanced loan eligibility
			 requirements required under subsection (a) shall include a requirement that for
			 all covered loans, the covered agency and the mortgagee shall take into
			 consideration the estimated energy costs expected for the owner of the subject
			 property in determining whether the loan applicant has sufficient income to
			 service the mortgage debt plus other regular expenses. To the extent that a
			 covered agency uses a test such as a debt-to-income test that includes certain
			 regular expenses, such as hazard insurance and property taxes, the expected
			 energy costs shall be included as such an expense, and the maximum permitted
			 amounts or ratios for eligibility shall be adjusted to accommodate the average
			 expected energy costs. Energy costs to be assessed include the cost of
			 electricity, natural gas, oil, and any other fuel regularly used to supply
			 energy to the subject property.
			(c)Determination
			 of estimated energy costs
				(1)In
			 generalThe regulations to be issued by the Secretary under
			 subsection (a) shall include instructions for the covered agency to calculate
			 estimated energy costs, using the following approach:
					(A)If no energy
			 efficiency report for the subject property, as described under paragraph (2),
			 is provided to the mortgagee, then the mortgagee shall determine the estimated
			 energy costs for the subject property based upon the size of the subject
			 property and an average per square foot energy cost for properties of that
			 building type in that region. The most current version of the Residential
			 Energy Consumption Survey of the Energy Information Administration, as such
			 survey is authorized under section 205(k) of the Department of Energy
			 Organization Act (42 U.S.C. 7135(k)), may be used as the basis for the average
			 per square foot energy cost, or the Secretary may approve use of another
			 source.
					(B)If an energy
			 efficiency report is provided to the mortgagee, then the findings in such
			 report shall be used in determining the estimated energy costs of the subject
			 property, and shall be provided to the appraiser for use in estimating the
			 energy efficiency of the house and potential adjustments for energy
			 efficiency.
					(C)Additional
			 sources of information may be incorporated into the method for determining
			 expected energy costs, as determined by the Secretary.
					(2)Report
			 requirementsIn order for an energy efficiency report to be valid
			 and acceptable for the purposes of paragraph (1)(B), such report shall—
					(A)estimate the
			 expected energy costs specific to the subject property, based on specific
			 information about the property;
					(B)be prepared in
			 accordance with rules and guidelines to be issued by the Secretary under
			 subsection (a); and
					(C)be
			 prepared—
						(i)in
			 accordance with the Residential Energy Service Network’s Home Energy Rating
			 System (also known as HERS) by an individual certified by the
			 network, unless the Secretary finds that such method does not further the
			 purposes of this Act; or
						(ii)by
			 other methods approved by the Secretary, in consultation with the Secretary of
			 Energy and other stakeholders, including State energy offices, for use under
			 this Act, which in all cases shall include a third-party quality assurance
			 procedure.
						(d)Required
			 disclosure to consumerIf an energy efficiency report is used
			 under subsection (c)(1)(B), the rules to be issued by the Secretary under
			 subsection (a) shall require the mortgagee to—
				(1)inform the loan
			 applicant of the expected energy costs as estimated in the report, in a manner
			 and at a time as prescribed by the Secretary, and if practicable, in the
			 documents delivered at the time of loan application; and
				(2)include such
			 report in the documentation for the loan provided to the borrower.
				(e)LimitationsA
			 covered agency shall not—
				(1)modify existing
			 underwriting criteria or adopt new underwriting criteria that intentionally
			 negate or reduce the impact of the requirements or resulting benefits that are
			 set forth or otherwise derived from the enhanced loan eligibility requirements
			 required under this section; or
				(2)impose greater
			 buy back requirements, credit overlays, insurance requirements, including
			 private mortgage insurance, or any other material costs, impediments, or
			 penalties on covered loans merely because the loan uses an energy efficiency
			 report or the enhanced loan eligibility requirements required under this
			 section.
				(f)Applicability
			 and implementation dateNot later than 3 years after the date of
			 enactment of this Act, and before January 1, 2015, the enhanced loan
			 eligibility requirements required under this section shall be implemented by
			 each covered agency to—
				(1)apply to any
			 covered loan for the sale, or refinancing of any loan for the sale, of any
			 home;
				(2)be available on
			 any residential real property (including individual units of condominiums and
			 cooperatives) that qualifies for a covered loan; and
				(3)provide
			 prospective mortgagees with sufficient guidance and applicable tools to
			 implement the required underwriting methods.
				5.Enhanced energy
			 efficiency underwriting valuation guidelines
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Housing and Urban Development shall, in consultation with
			 the Federal Financial Institutions Examination Council, develop and issue
			 guidelines for how covered agencies shall determine the maximum permitted loan
			 amount based on the value of the property for all covered loans made on
			 properties with an energy efficiency report as defined in section 4(c)(2). In
			 addition, the Secretary of Housing and Urban Development shall, in consultation
			 with the Secretary of Energy, within one year of enactment of this Act, issue
			 regulations for covered agencies to determine the estimated energy savings for
			 properties with an energy efficiency report as required by subsection
			 (c).
			(b)RequirementsThe
			 enhanced energy efficiency underwriting valuation guidelines required under
			 subsection (a) shall include the following:
				(1)A requirement
			 that if an energy efficiency report that meets the requirements of section
			 4(c)(2) is provided to the mortgagee, then such report shall be used by the
			 mortgagee or covered agency to determine the estimated energy savings of the
			 subject property.
				(2)A requirement
			 that the estimated energy savings of the subject property be added by a
			 mortgagee or covered agency to the appraised value for the purpose of
			 determining the loan-to-value ratio of the subject property, unless the
			 appraisal indicates it includes the value of the overall energy efficiency of
			 the property, using methods to be established by the Secretary of Housing and
			 Urban Development in regulations required under subsection (a).
				(c)Determination
			 of estimated energy savingsThe amount of estimated energy
			 savings shall be determined by calculating the difference between the estimated
			 energy costs for the average comparable house, as determined in rules to be
			 issued by the Secretary of Housing and Urban Development under subsection (a),
			 and the estimated energy costs for the subject property, using the energy
			 efficiency report, as determined under section 4(c)(2). The period of the
			 savings shall be based upon the estimated life of the applicable equipment,
			 consistent with the rating system used to produce the energy report in section
			 4(c)(2). The present value of the future savings shall be discounted using the
			 average interest rate on conventional 30-year mortgages, in the manner directed
			 by guidelines issued by the Secretary of Housing and Urban Development under
			 subsection (a).
			(d)Ensuring
			 consideration of energy-Efficient featuresSection 1110 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3339), is amended—
				(1)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(2)by adding at the
			 end the following:
					
						(4)that
				State-certified appraisers have timely access, whenever practicable, to
				information from the lender relevant to an appraisal of the energy and water
				efficiency or conserving improvements or features of a property, such as labels
				or ratings of buildings and installed appliances, blueprints, construction
				costs, incentives regarding energy- and water-efficient components and systems
				installed in a property, and third-party verifications or representations of
				energy and water efficiency performance of a property, observing all financial
				privacy requirements adhered to by certified and licensed appraisers, including
				section 501 of the Gramm-Leach-Bliley Act (15 U.S.C. 6801), unless the property
				owner consents to the lender, an appraiser shall not have access to the
				commercial or financial information of the owner that is privileged or
				confidential.
						.
				(e)Transactions
			 requiring State certified appraisersSection 1113 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3342), as amended by section 1473(e)(2) of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act of 2010, is amended—
				(1)in paragraph (1),
			 by inserting before the semicolon the following: , or any real property
			 on which the appraiser makes adjustments using an energy efficiency
			 report; and
				(2)in paragraph (2)
			 by inserting after atypical the following: , or an
			 appraisal on which the appraiser makes adjustments using an energy efficiency
			 report..
				(f)Protections
				(1)Authority to
			 impose limitationsThe guidelines to be issued under subsection
			 (a) shall include such limitations and conditions determined by the Secretary
			 to be necessary to protect against meaningful under or over valuation of energy
			 savings or duplicative counting of energy efficiency features or energy savings
			 in the valuation of any subject property used to determine a loan
			 amount.
				(2)Additional
			 authorityAt the end of the 7-year period following the
			 implementation of the program established under this Act, the Secretary may
			 modify or apply additional exceptions to the approach described in subsection
			 (b), where the Secretary finds that the unadjusted appraisal will reflect an
			 accurate market value of the efficiency of the subject property.
				(g)Applicability
			 and implementation dateEach covered agency shall, within 3 years
			 after the date of enactment of this Act, and before January 1, 2015, implement
			 the guidelines required under this section, which shall—
				(1)apply to any
			 covered loan for the sale, or refinancing of any loan for the sale, of any
			 home; and
				(2)be available on
			 any residential real property (including individual units of condominiums and
			 cooperatives) that qualifies for a covered loan.
				6.MonitoringNot later than 1 year after the date on
			 which the enhanced eligibility and underwriting valuation requirements are
			 implemented under this Act, and each year thereafter, each covered agency with
			 relevant activity shall issue and make available to the public a report that
			 enumerates the number of covered loans of each such agency that used enhanced
			 loan eligibility requirements, for which there was an energy efficiency report,
			 and that used enhanced energy efficiency appraisal guidelines. Such report
			 shall include the default rates and rates of foreclosures for each category of
			 loan.
		7.RulemakingThe Secretary shall prescribe regulations to
			 carry out this Act, in consultation with the Secretary of Energy and
			 stakeholders, including State energy offices. Such regulations may contain such
			 classifications, differentiations, or other provisions, and may provide for
			 such proper implementation and appropriate treatment of different types of
			 transactions, as in the judgment of the Secretary are necessary or proper to
			 effectuate the purposes of this Act, to prevent circumvention or evasion
			 thereof, or to facilitate compliance therewith.
		8.Additional
			 studyNot later than 18 months
			 after the date of enactment of this Act, the Secretary shall establish an
			 advisory group with the purpose of advising the Secretary on the implementation
			 of the enhanced energy efficiency underwriting criteria established in sections
			 4 and 5. The advisory group shall provide recommendations to the Secretary on
			 any revisions or additions to the enhanced energy efficiency underwriting
			 criteria deemed necessary by the group, which may include additional factors to
			 account for substantial and regular costs of homeownership such as
			 location-based transportation costs and water costs. The Secretary shall
			 forward any legislative recommendations from the advisory group to Congress for
			 its consideration.
		
